

116 HRES 289 IH: Condemning the Nation of Brunei’s criminalization of lesbian, gay, bisexual, and transgender individuals and imposition of cruel and disproportionate forms of punishment.
U.S. House of Representatives
2019-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 289IN THE HOUSE OF REPRESENTATIVESApril 3, 2019Mr. Pocan submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCondemning the Nation of Brunei’s criminalization of lesbian, gay, bisexual, and transgender
			 individuals and imposition of cruel and disproportionate forms of
			 punishment.
	
 Whereas, on April 3, 2019, a brutal new penal code went into effect in the country of Brunei;Whereas Brunei’s penal code imposes death by stoning for same-sex relations and adultery;Whereas stoning is a cruel and torturous form of punishment; andWhereas the U.S. Department of State has stated that the United States strongly opposes violence, criminalization and discrimination targeting vulnerable groups, including women at risk of violence, religious and ethnic minorities, and lesbian, gay, bisexual, transgender and intersex (LGBTI) persons.: Now, therefore, be it
	
 That the House of Representatives— (1)condemns the criminalization of and discrimination against lesbian, gay, bisexual, trans­gen­der and intersex individuals;
 (2)condemns Brunei’s decision to criminalize sex between persons of the same sex;(3)condemns Brunei’s decision to impose disproportionate punishments for crimes;(4)encourages the international community to join the U.S. House of Representatives in condemning Brunei’s new penal code and upholding international norms;(5)directs the U.S. Department of State to update all human rights reports submitted to Congress and the President immediately to document the severity of Brunei’s new penal code; and(6)calls on Brunei to reverse its new penal code as expeditiously as possible.